COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 CAIN BRUTON,                                                  No. 08-11-00316-CR
                                                  §
                       Appellant,                                  Appeal from
                                                  §
 v.                                                             211th District Court
                                                  §
 THE STATE OF TEXAS,                                         of Denton County, Texas
                                                  §
                       Appellee.                              (TC # F-2007-0697-C)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment of conviction. We therefore affirm that part of the judgment. Having sustained Issue

Two, we reverse the sentences imposed for Counts I and II and remand for new punishment

hearing only. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating